Citation Nr: 0719557	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  06-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) in New York, New York, 
which increased the veteran's disability evaluation for his 
duodenal ulcer to 10 percent effective September 19, 2005.


FINDING OF FACT

The veteran's duodenal ulcer is not manifested by recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration; or by continuous moderate 
manifestations.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for a duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.7, 4.114, Diagnostic Code 7305 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how an effective date is 
assigned.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Background

In a March 1944 rating decision the veteran was granted 
service connection for a duodenal ulcer and assigned a 
noncompensable evaluation from May 4, 1947.  By a rating 
decision dated December 2005, the RO increased the disability 
evaluation to 10 percent effective September 19, 2005.  This 
rating has remained in effect since.

VA treatment records dated June 2003 to December 2005 showed 
stable peptic ulcer disease.

At a November 2005 VA examination, the veteran reported the 
onset of his gastrointestinal bleed as 1943 which resulted in 
a medical discharge.  He reported that since onset he had 
experienced intermittent symptoms with remissions.  The 
veteran reported having stomach or duodenal incapacity for 
two days, about once a year.  He reported monthly episodes of 
abdominal colic, nausea, vomiting, and abdominal distention.  
The duration of the episodes was one or more hours and they 
were of moderate severity.  He reported having heartburn, 
post-prandial nausea, upper abdomen pain or discomfort, and 
regurgitations which were symptoms of gastroesophageal reflux 
related to gastric or duodenal disease.  There was no gnawing 
or burning pain.  The veteran had prior gastric surgery and 
reported post-prandial symptoms of diarrhea, sweating, and 
weakness several times a week.  The onset of these symptoms 
was 30 minutes to one hour after eating.  On examination no 
weight loss was found.  Blood tests showed signs of anemia 
and gastrointestinal bleeding was noted.  The veteran was 
noted to be on a restricted diet.  The diagnosis was peptic 
ulcer disease, Bilroth II.

Criteria and analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected duodenal ulcer disease 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's duodenal ulcer is evaluated pursuant to 
Diagnostic Code 7305, which mandates 20 percent rating for 
moderate ulcer disease with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration or with continuous moderate manifestations.  A 10 
percent rating is assigned for mild ulcer disease with 
recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.

In order for a rating in excess of 10 percent to be assigned, 
the objective medical evidence must demonstrate recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations or more severe symptomatology.  The veteran 
reported at his VA examination that he suffered from episodes 
of duodenal incapacity for two days about once a year.  
Although the veteran reported at his examination that he 
suffered from episodes of abdominal colic, nausea, vomiting, 
and abdominal distention monthly, the VA treatment records 
show dating since 2003 show stable peptic ulcer disease.  
Indeed, VA outpatient and inpatient records show care for 
such nonservice connected gastrointestinal disorders as 
diverticular bleeding and hemorrhoids, and precious little 
care for the service connected peptic ulcer disease.  (See, 
e.g., December 2003, December 2004, and September 2005 VA 
clinical records.)  Therefore, the evidence preponderates 
against finding that the service connected peptic ulcer 
disease has increased to such an extent as to justify a 
higher rating.  Accordingly, an increased rating is not 
warranted.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to an increased evaluation for a duodenal ulcer 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


